DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	Claims 1-10 are drawn to a composition.  A composition claims are drawn to what the composition is (i.e. ingredients of the composition) , not what the composition does.  In the preamble of claims 1, the applicants recited “A remover composition for ruthenium which remains on a substrate” (emphasis added).  It is noted that the ruthenium and the substrate are not part of the composition.  Ruthenium remains on a substrate is the intended use of the composition.  According to the MPEP 2111.02 (II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” (emphasis added).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 depends on claims 6 and 7.  In claim 6, the applicants recite “the oxidizing agent that does not comprise a metal element is an iodine compound” (emphasis added).  In claim 7, the applicants recited “wherein the iodine compound is a periodic acid or salt thereof”.  In claim 8, the applicants recited “wherein the periodic acid or salt thereof is one or more selected from the group consisting of ortho-periodic acid, sodium ortho-periodate, meta-periodic acid and sodium meta-periodate” (emphasis added).  The limitation “sodium ortho-periodate” and/or and “sodium meta-periodate” in claim 8 is contradicted with previous limitation “the oxidizing agent that does not comprise a metal element is an iodine compound” because sodium is a metal.  It is well known in the art that sodium is a metal element (See evidence via https://web.archive.org/web/20180316125435/https://en.wikipedia.org/wiki/Sodium ).  Once that applicants exclude a metal element by reciting ““the oxidizing agent that does not comprise a metal element is an iodine compound” in claim 6, applicants cannot recite new contradicted limitation “sodium ortho-periodate” and/or and “sodium meta-periodate” which comprises a metal element (i.e. sodium) in claim 8.  It is unclear from claim 8 whether the oxidizing agent that does not comprises a metal element can comprise a metal element (such as sodium) or not.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 1-4, 10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kneer et al. (US 2018/0230405 A1).
Regarding to claim 1, Kneer discloses a cleaning composition comprising:
One or more pH buffer ingredients (i.e. boric acid; See abstract, paragraph 0045, Table 1, Table 2)

	Regarding to claim 1, Kneer does not explicitly disclose the composition for removing ruthenium on a substrate.  However, Kneer clearly teaches to use the same composition for removing metal residues (See paragraph 0070).  It is inherently that Kneer is capable of removing ruthenium because Kneer’s composition comprises identical ingredients and having the same pH range at the same temperature with applicant’s composition.  Further as discussed above, ruthenium is not a part of the composition, ruthenium is an intended use of the composition.
	Regarding to claim 2, Kneer discloses the pH of the composition is equal to above 8 and below 11, including example of 8.5, 9, 10, 10 (paragraph 0059, 0078).
	Regarding to claim 3, Kneer discloses the pH buffering ingredients is selected from the group consisting of boric acid (abstract, paragraph 0046).
	Regarding to claim 4, Kneer discloses the composition comprises 0.1 wt% to 0.2 wt%, including example of 0.15 wt% of the pH buffering ingredient (paragraph 0046-0047).
Regarding to claim 10, Kneer discloses the composition is an aqueous solution (i.e. comprises water; See paragraph 0045).

9.	Claims 1-4, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondo (US 2020/0369918 A1).
Regarding to claim 1, Konda discloses a remover composition comprising:

	Wherein the pH at 25 °C is above 8, including example of 9.18 (paragraph 0133, 0149 ).
	Regarding to claim 1, Kondo also discloses the composition is used to remove a ruthenium layer on the substrate (paragraph 0071)
	Regarding to claim 2, Kondo discloses the pH of the composition is equal to above 8 and below 11 (paragraph 0132, 0133).
	Regarding to claim 3, Kondo discloses the pH buffering ingredients is selected from the group consisting of phosphoric acid and borate (paragraph 0088, 0133, 0149).
	Regarding to claim 4, Kondo discloses the composition comprises 0.1 wt% or more of the pH buffering ingredients (i.e. phosphoric acid; paragraph 0088-0090).
	Regarding to claim 5, Kondo discloses the composition comprises an oxidizing agent that does not comprises a metal element (i.e. hydrogen peroxide, ammonium persulfate, hypochlorous acid, ozone, water) and comprising no oxidizing agent that comprises a metal element (See paragraph 0091-0092, 0128-0129).
	Regarding to claim 10, Kondo discloses the composition is an aqueous solution (i.e. comprises water; See paragraph 0037, 0144).
Regarding to claim 11, Kondo discloses a method of removing ruthenium which remains on a substrate using the remover composition of claim 1 (See paragraph 0071-0072; 0088, 0133, 0149).
Regarding to claim 12, Kondo discloses a method of removing ruthenium on a substrate using a remover composition comprises one or more iodine compound (i.e. potassium 
Regarding to claim 13, Kondo teaches the remover composition further comprises on or more pH buffering ingredients (i.e. phosphoric acid or borate; See paragraph 0088, 0133).

Claim Rejections - 35 USC § 102/103
9.	Claims 1-3, 5-8, 11-13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Briggs et al. (US 10,090,247 B1) along with evidence reference  Wikipedia, “Room Temperature” via https://web.archive.org/web/20180422172656/https://en.wikipedia.org/wiki/Room_temperature 
Regarding to claim 1, Briggs discloses a cleaning composition for ruthenium (16) comprising:
One or more pH buffer ingredients (i.e. boric acid; col. 4 lines 45-55)
	Wherein the pH at room temperature is above 8, including example of pH = 9 or 11 (col. 4 lines 20-55, col. 8 lines 12-25).
25 °C (See page 1, last paragraph).  Therefore, the examiner interprets that Briggs implicitly discloses that room temperature includes temperature at 25 °C.
	In the alternative, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal room temperature value because it has been held that determination of workable range is not considered inventive.
Regarding to claim 2, Briggs discloses the pH of the composition is equals to above 8 and below 11, including example of pH = 9 or pH = 11 (col. 4 lines 45-55; col. 9 lines 25-30)
	Regarding to claim 3, Briggs discloses the pH buffering ingredients is selected from the group consisting of boric acid (col. 4 lines 46-50, col. 10 lines 1-10, col. 11 lines 25-35).
	Regarding to claim 5, Briggs discloses the composition comprises an oxidizing agent that does not comprises a metal element (i.e. periodic acid) and comprising no oxidizing agent that comprises a metal element (	col. 4 lines 38-50; col. 8 lines 25-40; col. 10 lines 1-10).
	Regarding to claims 6-7, Briggs discloses the oxidizing agent that does not comprises a metal element is an iodine compound, wherein the iodine compound is a periodic acid or salt thereof (col. 4 lines 38-50; col. 8 lines 25-40; col. 10 lines 1-10, col.. 11 lines 39-45).
H5IO6 (col. 4 lines 46-47, col. 8 lines 28-30, col. 10 lines 5-8).  Briggs does not explicitly disclose that periodic acid with the formula H5IO6 is also known as orthoperiodic acid.  Evidence reference “PubChem Orthoperiodic compound” via https://pubchem.ncbi.nlm.nih.gov/compound/Orthoperiodic-acid discloses orthoperiodic compound has the formula H5IO6.  Therefore, the examiner interprets Briggs implicitly discloses to use ortho-periodic acid (i.e. H5IO6; See col. 4 lines 46-47, col. 8 lines 28-30, col. 10 lines 5-8).
	Regarding to claim 11, Briggs discloses a method of removing ruthenium which remains on a substrate using the remover composition of claim 1 (col. 4 , col. 7-8).

Regarding to claim 12, Briggs discloses a method of removing ruthenium on a substrate using a remover composition comprises one or more iodine compound (i.e. periodic acid) and having a pH equal to or above 8 at room temperature  11 (col. 4 lines 20-55, col. 8 lines 25-67, col. 9-10) while suppressing the generation of ruthenium tetroxide (col. 1 lines 24-60).  Regarding to claim 12, Briggs does not explicitly disclose that room temperature is 25 °C.  However, Briggs clearly discloses to use the wet etching composition at room temperature (col. 4 lines 25-30, col. 8 lines 19-25, col. 9 lines 28-32).  Evidence reference, Wikipedia “Room Temperature” via https://web.archive.org/web/20180422172656/https://en.wikipedia.org/wiki/Room_temperature disclose that in science and industry, room temperature is defined as between 20 to 25 °C (See page 1, last paragraph).  Therefore, the examiner interprets that Briggs implicitly disclose that room temperature includes temperature at 25 °C.  

Regarding to claim 13, Briggs discloses the composition comprises one or more buffer ingredients (boric acid, col. 4 lines 45-50, col. 8 lines 26-35, col. 10 lines 1-10).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US 10,090,247 B1) as applied to claims 1-3, 5-8, 11-13 above and further in view of Lin et al. (US 2019/0300749 A1).
Regarding to claim 9, Briggs fails to disclose the composition comprising 1 to 10 weight % of the iodine compound.  However, Briggs clearly teaches to use 10 mM (i.e. 10 mmol/L) of ortho periodic acid as the iodine compound (H5IO6; See col. 8 lines 25-40).  Any person having ordinary skill in the art would be able to convert the concentration of periodic acid in the unit of mM or mmol/L to the weight percentage of iodine compound if the density of the composition is known.  The density of the composition can be easily measured.  Lin teaches a composition for remover of ruthenium comprises ortho periodic acid (i.e. H5IO6) wherein the amount of ortho-periodic acid is between 0.01 wt% to 10 wt%, or 0.01 wt% to 1 wt% (paragraph 0014, within applicant’s range of 1 to 10 weight % of the iodine compound).
In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal weight percent of buffer ingredients because it has been held that determination of workable range is not considered inventive.
Regarding to claim 10, Briggs fails to explicitly discloses the composition is an aqueous solution (i.e. the composition comprises water).  However, Briggs clearly teaches the composition is comprises a liquid solution (i.e. wet etching composition).  Lin teaches a liquid composition for remove ruthenium comprises water (paragraph 0012, 0021).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713